           Case 1:17-cr-00207-LJO-SKO Document 110 Filed 04/13/21 Page 1 of 5


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 DAVID L. GAPPA
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5
   Attorneys for Plaintiff
 6 United States of America

 7

 8                                  IN THE UNITED STATES DISTRICT COURT

 9                                    EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                           CASE NO. 1:17-CR-00207-NONE-SKO
11
                                    Plaintiff,
12                                                       STIPULATION REGARDING EXCLUDABLE
                               v.                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                                                       FINDINGS AND ORDER
     STEFAN RAMIREZ,
14                                                       PROPOSED DATE: June 30, 2021
                                    Defendant.           TIME: 1:00 p.m.
15                                                       COURT: Hon. Sheila K. Oberto
16
             This case is scheduled for a status conference on April 21, 2021, but the parties have agreed to
17
     move this hearing to June 30, 2021. This Court has issued General Orders 611-630 to address public
18
     health concerns related to COVID-19, including the temporary suspension of jury trials and restrictions
19
     on access to court buildings. Initially the Fresno courthouse was closed through June 15, 2020, but it
20
     has since been closed until further notice.
21
             Although the General Orders address district-wide health concerns, the Supreme Court has
22
     emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive open-
23
     endedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case. Zedner
24
     v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no
25
     exclusion under” § 3161(h)(7)(A). Id. at 507. And moreover, any such failure cannot be harmless. Id.
26
     at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a
27
     judge ordering and ends-of-justice continuance must set forth explicit findings on the record “either
28
     orally or in writing”).
       STIPULATION REGARDING EXCLUDABLE TIME              1
30     PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:17-cr-00207-LJO-SKO Document 110 Filed 04/13/21 Page 2 of 5


 1          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 2 and inexcusable—the General Order requires specific supplementation. Ends-of-justice continuances

 3 are excludable only if “the judge granted such continuance on the basis of his findings that the ends of

 4 justice served by taking such action outweigh the best interest of the public and the defendant in a

 5 speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets

 6 forth, in the record of the case, either orally or in writing, its reason or finding that the ends of justice

 7 served by the granting of such continuance outweigh the best interests of the public and the defendant in

 8 a speedy trial.” Id.

 9          The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7). Although

10 the Speedy Trial Act does not directly address continuances stemming from pandemics, natural

11 disasters, or other emergencies, this Court has discretion to order a continuance in such circumstances.

12 For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance following Mt. St.

13 Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court recognized that the

14 eruption made it impossible for the trial to proceed. Id. at 767-68; see also United States v. Correa, 182

15 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the September 11, 2001

16 terrorist attacks and the resultant public emergency). The coronavirus is posing a similar, albeit more

17 enduring, barrier to the prompt proceedings mandated by the statutory rules.

18          In light of the societal context created by the foregoing, this Court should consider the following

19 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

20 justice exception, § 3161(h)(7). When continued, this Court should designate a new date for the hearing.
21 United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any pretrial continuance must be

22 “specifically limited in time”).

23                                                 STIPULATION

24          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

25 through defendant’s counsel of record, accordingly stipulate as follows:

26          1.      By previous order this matter was set for a status conference hearing on April 21, 2021.

27 The Court more recently has invited a continuance of this hearing if counsel do not believe that anything

28 substantial can be accomplished at the currently scheduled hearing.

      STIPULATION REGARDING EXCLUDABLE TIME                2
30    PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:17-cr-00207-LJO-SKO Document 110 Filed 04/13/21 Page 3 of 5


 1          2.     By this stipulation, the parties agree that the next status conference be scheduled for June

 2 30, 2021, and to exclude time between April 21, 2021, and June 30, 2021, under 18 U.S.C. §§

 3 3161(h)(7)(A) and 3161(h)(7)(B)(i), (ii) and (iv).

 4          3.     The parties agree, and request that the Court find the following:

 5                 a)       Counsel for defendant desires additional time to consult with his client, to review

 6          the current charge and conduct additional investigation and research related to the charge, to

 7          discuss potential resolutions with his client, and to evaluate and potentially prepare pretrial

 8          motions. The government is providing a summary of some recent witness interviews, and the

 9          defense needs time to review and consider this new evidence. In addition, the parties have had

10          preliminary discussion on possible resolution of the case without a trial, but no resolution has yet

11          been reached.

12                 b)       Counsel for defendant believes that failure to grant the above-requested

13          continuance would deny him the reasonable time necessary for effective preparation, taking into

14          account the exercise of due diligence.

15                 c)       The government does not object to the continuance and joins in the request.

16                 d)       In addition to the public health concerns cited by General Orders 611 and 612 and

17          presented by the evolving COVID-19 pandemic, an ends-of-justice delay is particularly apt in

18          this case because counsel or other relevant individuals have been encouraged to telework and

19          minimize personal contact to the greatest extent possible. It will be difficult to avoid personal

20          contact should the hearing proceed.

21                 e)       Based on the above-stated findings, the ends of justice served by continuing the

22          case as requested outweigh the interest of the public and the defendant in a trial within the

23          original date prescribed by the Speedy Trial Act.

24                 f)       For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

25          et seq., within which trial must commence, the time period from April 21, 2021, to June 30,

26          2021, inclusive, is deemed excludable under 18 U.S.C. §§ 3161(h)(7)(A) and 3161(h)(7)(B)(i),

27          (ii) and (iv) because it results from a continuance granted by the Court at the request of the

28          parties on the basis of the Court’s finding that the ends of justice served by taking such action

      STIPULATION REGARDING EXCLUDABLE TIME               3
30    PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:17-cr-00207-LJO-SKO Document 110 Filed 04/13/21 Page 4 of 5


 1            outweigh the best interest of the public and the defendant in a speedy trial.

 2            4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

 3 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 4 must commence.

 5            IT IS SO STIPULATED.

 6
      Dated: April 13, 2021                                     PHILLIP A. TALBERT
 7                                                              Acting United States Attorney
 8
                                                                /s/ David Gappa
 9                                                              David Gappa
                                                                Assistant United States Attorney
10

11
      Dated: April 13, 2021                                     /s/ Charles Lee
12                                                              Charles Lee
13                                                              Counsel for Defendant
                                                                STEFAN RAMIREZ
14

15 IT IS SO ORDERED.

16
     Dated:        April 13, 2021                                    /s/   Sheila K. Oberto             .
17                                                       UNITED STATES MAGISTRATE JUDGE

18

19

20
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME                 4
30    PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:17-cr-00207-LJO-SKO Document 110 Filed 04/13/21 Page 5 of 5


 1

 2

 3

 4

 5
                                 IN THE UNITED STATES DISTRICT COURT
 6
                                    EASTERN DISTRICT OF CALIFORNIA
 7

 8   UNITED STATES OF AMERICA,                           CASE NO. 1:17-cr-00207-NONE-SKO
 9                                 Plaintiff,             FINDINGS AND ORDER
10                          v.                           DATE: June 30, 2021
                                                         TIME: 1:00 p.m.
11   STEFAN RAMIREZ,                                     COURT: Hon. Sheila K. Oberto
12                                Defendant.
13

14

15

16                                              FINDINGS AND ORDER
17          The Court has reviewed and considered the stipulation filed by the parties on April 13, 2021, and
18 also reviewed the record of this case. For the reasons stated in the stipulation, the period of time from

19 the last court appearance through June 30, 2021, inclusive, is deemed excludable under 18 U.S.C. §§

20 3161(h)(7)(A) and 3161(h)(7)(B)(i), (ii) and (iv) because it results from a continuance granted by the
21 Court at the request of the parties on the basis of the Court’s finding that the ends of justice served by

22 taking such action outweigh the best interest of the public and the defendant in a speedy trial.

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME               5
30    PERIODS UNDER SPEEDY TRIAL ACT
